Title: Enclosure: Statement of the Committee on Zoology of the New-York Historical Society, 11 March 1817
From: Mitchill, Samuel Latham,New-York Historical Society, Committee on Zoology
To: 


            Pursuant to a resolve of the Historical Society, at the meeting held in the New-York Institution, on the 11th day of March,  1817, the Committee on Zoology offered a Report concerning the means of promoting that Department of Natural Science.
            For carrying into effect the design of the Society, measures ought to be adopted to form a Cabinet of Zoology. Some of the leading objects are comprehended in the following summary; from which it will appear, that the collection of facts, specimens, drawings, and books, may be commenced immediately; that all the citizens may be solicited to exert themselves, and that much may be accomplished with very little cost.
            From the class of Polypes, inhabiting the depths of the ocean, are derived the productions called Zoophytes and Lithophytes. Every article belonging to the Gorgonias and Corals, to the Madrepores and Flustras, and to each of the kindred families, is worthy of a place in the Museum.
            The Radiary animals furnish productions no less interesting. In particular, the Asterias with its constellation of sea-stars, and the Echinus with its brood of sea-urchins, will furnish many species, easy to be gathered, transmitted, and preserved.
            So little has hitherto been done in relation to our Insects, that almost the whole field of Entomology remains to be cultivated. In an effort to form a collection of these numerous swarms, all hands may be employed. There being no particular difficulty either in procuring or preserving these creatures, it may be expected, that in a few years, all the larger animals of this class may be possessed by the Society, and disposed according to the most approved of the modern systems.
            The Crustaceous class will also furnish specimens, easy to be preserved and transported. From the extensive families of Crabs, Lobsters, and their congeners, a becoming diligence will gather abundant supplies.
            Molluscous animals make important and elegant contributions to Naturalists. Their univalve, bivalve, and multivalve shells, commonly survive their authors. Their arrangement into genera and species, forms the science of Conchology. It is recommended that early and persevering pains be bestowed upon this subject, and that these beautiful productions be methodized after the most excellent of the plans that have been proposed.
            Considering the facility with which fishes may be preserved, by drying their half skins on a board, it is desirable that at least all new species should be brought forward for examination and description. Important additions may thus be made to our Ichthyology. To a people, who already consider their fisheries of the utmost importance, both to the States and to the nation, no additional recommendation is necessary, further than to ask of our fellow-citizens all manner of communications.
            Among the amphibious orders, tortoises, frogs, serpents, and lizards, are so easily preserved, that individuals of these kinds are solicited from such persons as feel a generous ardour to favour the views of the Society.
            Contributions towards the history of the Mammalia, may be expected from the fur merchants, furriers, and hunters. Almost every thing, known under the titles of furs and peltries, passes through our city, or is contained within it. By application to the proper sources of intelligence, there is a confident expectation of a rich return of all the matters comprised in their respective provinces. It is not generally understood, what extensive and important knowledge, on these subjects is in store within a great city, ready to be imparted to those who will seek it.
            Anatomy is the basis of improved Zoology. The classification of animals is founded upon their organization. This can be ascertained only by dissection. The use of the knife is recommended for the purpose of acquiring an acquaintance with the structure of animals. It is proposed, that the members avail themselves of all opportunities to cultivate Comparative Anatomy, and to communicate the result of their labours and researches to the Society. There is, perhaps, no department of the science more replete with novelty and instruction, and with the means of conferring wide and lasting reputation to those who skilfully engage in it.
            To exhibit and perpetuate the researches of the gentlemen who undertake the arduous task of anatomical examination, the accomplishment of sketching and drawing is an indispensable qualification. Beyond the representation of internal appearances, whether healthy or morbid, this art applies to all outward forms that stand in need of delineation. It is recommended to the members to procure plates and pictures of natural objects, and bring them for safe keeping and popular utility, to be placed in the portfolios of the Society.
            There would be an inexcusable omission in passing over unnoticed, the Veterinary Art or Profession. The diseases of domestic animals are deeply and intimately connected with the property and comfort of man. Every thing that can illustrate or cure the distempers of sheep, neat cattle, horses, swine, dogs, poultry, and of quadrupeds and birds generally, will be highly acceptable. This valuable branch of knowledge, known by the name of Epizootic, deserves more particular cultivation than it has hitherto received among us.
            Books on the various branches of Natural History, are eminently desirable. They will constitute the Library which the Society intends to form. There can be no doubt that many important volumes, from Aristotle up to Lamarck, might be collected from their scattered sources, if proper pains were taken. It is recommended, that every exertion be made to effectuate this object. Proprietors and authors may be frequently found, willing to be liberal, as soon as they are satisfied that a worthy occasion presents.
            Fossils ought to be collected with particular care. The organic remains of vegetables and animals, imbedded in stone, or buried in the other strata of the earth, are frequent in our region. Some of them resemble living species; while others are not known, at present, to be inhabitants of this globe. From the Ocean to the Lakes, they present themselves to the eye of the Geologist. Let them be gathered into one body. Let the Mastodons, Crocodiles, Encrinites, Pectinites, Ammonites, Belemnites, and other reliques of the extinct races, be assembled and classed; and then let the philosopher survey the whole, and draw wise and pious conclusions. The city of New-York may be considered as a center surrounded by wonders of this sort; and the great Lakes, with their tributary streams, exhibit testimonials no less surprising and characteristic.
            Zoological research is promoted in several ways by foreign commerce. Living animals are frequently imported; and these, whenever circumstances are favourable, ought to be examined, and if necessary to be described and figured. Cargoes, and even ballast, often contain excellent specimens, both of the animal and fossil kind. Peculiar creatures are known to inhabit the outer bottoms of vessels, where they may be seen before they are disturbed for the purpose of cleaning and repairing. Sometimes too, fishes, not usually visitors of our harbours, follow the track of ships from the Ocean, and offer themselves to the curiosity of the Naturalist. All these sources of knowledge deserve to be carefully explored.
            Persons who favour the Society with donations, will be honourably noticed and remembered: their offerings shall be duly registered and labelled. As, from its act of incorporation, it possesses succession and perpetuity, the contributions of public-spirited individuals are exempted from the fate too often incidental to private establishments. They will endure for a great length of years, and descend to future generations.
            Remarks on the more elaborate and expensive preparations of Zoology, are reserved for a future report. In the mean time, it is supposed the matters herein suggested, will, for a season, occupy all the industry of the members and their friends.
            The Committee, however, cannot close, without an earnest recommendation to the study of Man. The migration of human beings from Tatary, Scandinavia, and Polynesia, to the north-western, north-eastern, and south-western regions of America, merit extraordinary attention. There is nothing extravagant in the belief, that colonies, or bands of adventurers by the way of the Aleutian Islands, the shores of Greenland, and the Pacific Ocean, penetrated our Continent at an early day; and that their descendants settled, by bloodshed and exterminating wars, their respective claims to the country situated south of the middle Lakes, four or five hundred years before the voyage of Columbus.
            
              All which is respectfully submitted.
              SAMUEL L. MITCHILL, Chairman.
              New-York, 11th March, 1817.
            
          